                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JUSTIN M. BLEDSOE                                                               PLAINTIFF
ADC #149834

v.                           CASE NO. 5:19-CV-00279-BSM

WENDY KELLEY, et al.                                                           DEFENDANTS


                                          ORDER

       After de novo review of the record, including Justin Bledsoe’s objections, United

States Magistrate Judge Jerome T. Kearney’s recommended disposition [Doc. No. 8] is

adopted, and Justin Bledsoe’s amended complaint [Doc. No. 6] is dismissed without

prejudice.

       This dismissal constitutes a strike for purposes of 28 U.S.C. section 1915(g) and,

pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 5th day of February, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
